Case 2:19-cv-12577-GAD-APP ECF No. 21, PageID.219 Filed 09/21/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

JESSICA LEPINE,
                                                    Case No.: 19-cv-12577
      Plaintiff,                                    Hon. Gershwin A. Drain
v.

PAUL ROSENBAUM,
MAUREEN ROSENBAUM,
SWR ASSET HOLDING COMPANY, LLC,
and SWR, INC,

     Defendants.
____________________________________________/

                STIPULATION OF DISMISSAL WITH PREJUDICE

      The Parties, through their respective counsel, hereby stipulate to the dismissal

of this action against Defendants WITH PREJUDICE and WITHOUT COSTS to

either party.

                              Respectfully submitted,

 /s/Collin H. Nyeholt                      /s/Neil B. Pioch
 Collin H. Nyeholt                         Neil B. Pioch (P67677)
 Law Offices of Casey D. Conklin PLC       Allen Brothers, PLLC
 4084 Okemos, Suite B                      400 Monroe St., Ste. 620
 Okemos, MI 48864                          Detroit, Michigan 48226
 T: (517) 522-2550                         T: (313) 962-7777
 collin@caseydconklin.com                  neilpioch@allenbrotherspllc.com
 Attorneys for Plaintiff                   Attorneys for Defendants
Case 2:19-cv-12577-GAD-APP ECF No. 21, PageID.220 Filed 09/21/20 Page 2 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

JESSICA LEPINE,
                                                     Case No.: 19-cv-12577
      Plaintiff,                                     Hon. Gershwin A. Drain
v.

PAUL ROSENBAUM,
MAUREEN ROSENBAUM,
SWR ASSET HOLDING COMPANY, LLC,
and SWR, INC,

     Defendants.
____________________________________________/

                   ORDER OF DISMISSAL WITH PREJUDICE

      This matter having come before the Court upon stipulation of the Parties, and

the Court being otherwise advised in the premises;

      IT IS HEREBY ORDERED that action is dismissed against Defendants

WITH PREJUDICE and WITHOUT COSTS to either party;

      IT IS SO ORDERED.



                       s/Gershwin A. Drain_____________
                      UNITED STATES DISTRICT JUDGE

      DATED: September 21, 2020




                                        2
